984 So. 2d 610 (2008)
David Dark HORSE a/k/a David Croft, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2762.
District Court of Appeal of Florida, Third District.
June 11, 2008.
David Dark Horse a/k/a David Croft in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before COPE, GREEN, and SALTER, JJ.
PER CURIAM.
We affirm the lower court's denial of the petition for writ of habeas corpus. Our affirmance, however, is without prejudice to appellant filing any appropriate challenges to his convictions or sentences pursuant to Florida Rule of Criminal Procedure 3.850 or 3.800 in the judicial circuit in which these convictions and sentences were rendered[1] and/or to file any appropriate action against the Florida Parole *611 Commission for relief.[2]
Affirmed.
NOTES
[1]  See Gilbert v. State, 972 So. 2d 904 (Fla. 3d DCA 2007); Broom v. State, 907 So. 2d 1261 (Fla. 3d DCA 2005).
[2]  See Sheley v. Fla. Parole Comm'n, 720 So. 2d 216 (Fla.1998).